Citation Nr: 0813878	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for lung and 
respiratory disorder (claimed as lung tissue damage).

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, denied service 
connection for a lung and respiratory condition and a skin 
condition. 

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  

In September 2007, the Board remanded this case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's current pulmonary disorder, chronic obstructive 
pulmonary disease with episodic chronic bronchitis, is 
related to service.

2.  There is no competent medical evidence showing the 
veteran has a skin condition that is related to service.






CONCLUSION OF LAW

1.  Chronic obstructive pulmonary disease with episodic 
chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16)(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).
 
2.  A skin condition was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in September 2003, February 
2004, March 2006 and November 2007 that collectively 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notice was not complete before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A.` § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until March 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA 
examination reports, non-VA medical records, the veteran's 
hearing testimony and lay statements have been associated 
with the record.  The veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in June 2004 and November 2007.  The 
Board notes that, in September 2007,  this case was remanded, 
in part, to afford the veteran an examination of his skin 
disorder when it was in its active phase.  Ardison v. Brown, 
2 Vet. App. 405 (1994).  At the veteran's November 2007 
examination, the rash he described as being related to 
service was not present.  As the veteran has been afforded 
two examinations to determine whether he has a skin disorder 
that is related to service and there had been no evidence of 
a skin disorder as a result of service, additional efforts to 
assist or notify him in accordance with 38 U.S.C.A. §§ 5103, 
5103A would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases, which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the Court held that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.  
The veteran's DD Form 214 shows that he was a pipefitter 
while serving on a ship in service.  He has testified that he 
was exposed to asbestos while in service.  For these reasons, 
in-service exposure to asbestos is conceded.

Service connection - COPD

At the aforementioned hearing, the veteran contended that his 
lung problems are due to asbestos exposure while assigned to 
duty as a pipe-fitter in a ship during service and that 
service connection is warranted.  The veteran is currently 
diagnosed with COPD and chronic bronchitis.  He asserted that 
he had pneumonia in boot camp that left scars on his lungs, 
which service doctors related to him based on his x-rays.  

The veteran's service medical records do not show any lung 
disorders.  Chest x-rays performed in March 1965, May 1966 
and January 1967, in conjunction with his separation 
examination, reflect a normal chest.  His January 1967 
separation examination report and report of medical history 
did not reflect any lung problems.  His service medical 
records do not show that the veteran had pneumonia while in 
service or that he had scars on his lungs.

Private medical records from December 1997 reflect that the 
veteran had a diagnosis of lung disease, but that his x-ray 
revealed an unremarkable chest without evidence of 
cardiopulmonary disease.  A March 1998 private medical record 
reflects a diagnosis of bronchitis and an April 1998 medical 
records shows a diagnosis of chronic bronchitis and that he 
was counseled regarding tobacco use and its role in his 
current problems.  June 2003 medical records reflect a 
clinical history of COPD and the examiner's opinion that the 
veteran had airways disease that is consistent with chronic 
bronchitis.  A December 2003 private medical record shows 
that the veteran's past medical history includes COPD and 
ongoing tobacco use.  Private medical records from June 2004 
reflect ongoing treatment for COPD.  

A June 2004 VA medical examination for respiratory diseases 
shows that the veteran reported that, after service, he 
worked as a machinist and could have had some asbestos 
exposure during that time.  The examiner noted that the 
veteran had a 110 pack a year smoking history.  The examiner 
stated that the veteran's June 2003 chest x-ray showed COPD 
but no evidence of fibrosis or calcified pleural plaque.  The 
veteran's lungs were clear at the time of the examination.  
The examiner indicated that there was no chest x-ray evidence 
that the veteran had any radiological signs of asbestos 
exposure, and that it was most probably that his respiratory 
symptoms, cough, sputum production, wheezing and dyspnea upon 
exertion are, in fact, secondary to his tobacco-related COPD.  
According to a pulmonary function test, there was no evidence 
of any additional contribution from residuals of asbestos 
exposure.  

A November 2007 VA examination report shows that a July 2006 
chest x-ray showed a density in the middle right base and in 
August 2006, a computed tomography (CT) scan was done showing 
a patch infiltrate of the inferomedial right middle lobe and 
it was recommended that a chest x-ray be done for follow up, 
but it appears this was not done.  The veteran asserted that 
he had pneumonia nine or ten times since service; however 
this is not reflected in the veteran's medical records.  The 
examiner noted that he had several bouts of bronchitis which 
responded well to oral medication.  The veteran reported that 
he had a chronic cough for 40 or more years and that he 
routinely produced gray sputum and it was getting worse.  He 
indicated that he had reduced his smoking approximately a 
package a day.  The veteran's treatment for his lung disease 
at the time of the examination was minimal.  He was not on 
anticoagulants, had no tracheostomy, did not use CPAP and was 
not on supplemental oxygen.  The diagnosis was COPD with 
episodic chronic bronchitis secondary to greater than 110 
pack per year smoking history.  The examiner noted that, 
although the last CT scan that was done begged a follow-up 
chest x-ray, the veteran had several chest x-rays and at 
least one CT scan of the thorax, none of which had shown 
suspicious fibrotic changes, pleural thickening or 
calcifications, suggesting asbestos lung disease.   The 
examiner opined that it is conceded that he did have some 
exposure to asbestos, considering his era of service and the 
nature of his job as a pipe fitter, but that, nevertheless, 
considering relative risks, it was less likely than not that 
pulmonary asbestosis played a significant role in his current 
lung disease.  

There is no competent medical evidence to show that the 
veteran's COPD or bronchitis is related to asbestos exposure 
in service.   The June 2004 VA examiner indicated that there 
was no chest x-ray evidence that the veteran had signs of 
asbestos exposure, and that it was most probably that his 
respiratory symptoms, were, in fact, secondary to his 
tobacco-related COPD.  A pulmonary function test also showed 
no evidence of any additional contribution from residuals of 
asbestos exposure.  The November 2007 examiner noted that the 
veteran had several chest x-rays and at least one CT scan of 
the thorax, none of which had shown suspicious fibrotic 
changes, pleural thickening or calcifications, suggesting 
asbestos lung disease.   He also opined that, while in-
service asbestos exposure was conceded, considering the 
relative risks, it was less likely than not that pulmonary 
asbestosis played a significant role in his current lung 
disease.  He diagnosed COPD with episodic chronic bronchitis 
was secondary to his 110 pack per year smoking habit, and did 
not link it to his asbestos exposure in service.  Thus, the 
preponderance of the medical evidence is against service 
connection for COPD and the service-connection claim for COPD 
is denied.  

Service connection - skin disorder

At his Travel Board hearing, the veteran contended that he 
has a skin disorder that is due to asbestos exposure while 
assigned to duty as a pipe-fitter in a ship during service 
and that it should therefore be service connected.  

The veteran's service medical records show treatment with 
antibiotics for several days for acne and pyoderma on the 
veteran's face, which cleared.  His January 1967 separation 
examination report shows that he had a lesion on his left 
hand and a lesion on his right side temple.  There was no 
diagnosis of a skin disorder.

There are no post-service medical records which show 
treatment for a skin disorder.  At his June 2004 VA 
examination, the veteran reported that, ever since he was in 
the military, he got a rash consisting of little rounds red 
blotches which are gone in approximately 12 to 24 hours, and 
are quite itchy.  The veteran asserted that this happens 
every two months or so.  The examiner indicated that he was 
not able to find any treatment records in the claims file for 
this rash and the veteran did not have the rash at the time 
of the examination.  The veteran had not used any particular 
medication for it and there was no associated systemic or 
neurological manifestations and no recreational or 
occupational impairment from it, though he did get report 
some discomfort and itching when it happened about one day 
every two months or so.

At his November 2007 VA examination, the veteran reported 
that he got circular rings on his abdomen from time to time 
and that they itch while present and then disappear 
spontaneously.  He stated that he had none at the time of the 
examination and had no symptoms.  He indicated that the rings 
are about a dime in to quarter size with an irregular, 
raised, erythematous margin.  He was not using any current 
treatment for this rash and had never been offered treatment 
for it.  Upon examination, the veteran had no circumferential 
lesions on the abdomen, back or any other part of his body.  
He did have a very faint increase in tan pigment over the 
shoulder (cape) distribution, down approximately halfway on 
the back at the center where it descended further than on the 
shoulders.  There was no flakiness to the margins of this 
area and no erythema or area of active fungal disease.  There 
were no rashes, nodules, papules, pustules, areas of 
inflammation or masses.  The diagnosis was mild tinea 
versicolor.  The examiner opined that it was less likely than 
not that the veteran's mild tinea versicolor infection he had 
was a result of the acne he had while he was on active duty 
or chloracne, or any exposure to asbestos while in the Navy.

There is no competent medical evidence to show that the 
veteran has a skin disorder that is related to asbestos 
exposure in service.   The veteran was treated briefly in 
service for acne and pyoderma, which cleared while in 
service.  There are no post-service medical records showing 
treatment for a skin disorder, and the June 2004 VA examiner 
did not find any rash or skin problems.  The veteran 
described a rash on his abdomen that occurred one to two days 
every two months.  However, there is no record of such rash.  
The November 2007 examiner diagnosed the veteran with mild 
tinea versicolor, based on an examination of the skin on his 
back.  He did not find a rash as the veteran described and 
opined that his mild tinea versicolor infection was not 
likely a result of the acne he had while he was on active 
duty or chloracne, or any exposure to asbestos while in the 
Navy.  Thus, the preponderance of the medical evidence is 
against service connection for a skin disorder and the 
service-connection claim for a skin disorder is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the evidence is against each of 
these claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lung and respiratory disorder (claimed 
as lung tissue damage) is denied.

Service connection for a skin condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


